Name: 2012/113/EU: Council Decision of 14Ã February 2012 on the conclusion of an Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  European construction;  Asia and Oceania;  international affairs
 Date Published: 2012-02-24

 24.2.2012 EN Official Journal of the European Union L 52/1 COUNCIL DECISION of 14 February 2012 on the conclusion of an Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services (2012/113/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) In accordance with Council Decision 2011/663/EU (1), the Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services (2) (the Agreement) has been signed and provisionally applied, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Government of the Republic of Indonesia on certain aspects of air services (3) (the Agreement) is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided in Article 8(1) of the Agreement. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 February 2012. For the Council The President M. LIDEGAARD (1) OJ L 264, 8.10.2011, p. 1. (2) OJ L 264, 8.10.2011, p. 2. (3) The Agreement has been published in OJ L 264, 8.10.2011, p. 2, together with the decision on signing.